Russell, C. J.
1. One Harrison, who was a laborer for the Southern Railway Company, sold to Pitner & Raines his claim against the railway company for wages, amounting to $16.25, and, as written evidence of the • transfer, gave Pitner & Raines the following paper: “Cohutta, Ga., Nov. 25, 1915. To the Sou. R. R. Co. This is to certify that I have this day sold my time or pay cheek for work as a hand on the ditcher, as Nov. time, with J. L. Ayers to Pitner & Raines. I further authorize them or the agent who receives my pay check to sign my name to same. [Signed] E. H. Harrison.” Attached to this transfer was a statement signed by J. L. Ayers, showing an indebtedness to Harrison of $16.25. While this writing may be informal, and if treated as a bill of exchange (as the plaintiff in error insists it should be) would be insufficient to authorize a recovery, because it was not accepted, still it may be *452properly construed as a written transfer and assignment of the account claimed, in compliance with the provisions of section 3653 of the Civil Code. And since upon the trial the railway company’s. indebtedness to Harrison was not denied, the judge of the superior court correctly overruled the certiorari, sued out to set aside the judgment in favor of the plaintiffs in the justice’s court. judgment affirmed.
Decided January 7, 1916.
Certiorari; from Whitfield superior court — Judge Fite. April 31, 1915.
Maddox, McCamy & Shumate, George G. Glenn, for plaintiif in error. J. J. Copeland, W. C. Marlin, contra.